The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 02/28/2022.
4.	Claims 1, 3-8, and 10 are currently pending.
5.	Claim 1 has been amended.
6.	Claims 2, 9, and 11 have been cancelled.

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1, 3-8, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
	Claim 1 sets forth “a plasma generator” and “a power supply”. However, these limitations read in light of the limitation do not appear to refer to different structures. As such, the “plasma generator” and “power supply” are indefinite because it is not clear that said limitations refer to the same structure. For purposes of prosecution on the merits, examiner is interpreting the “plasma generator” to recite “power supply”.
Regarding claims 3-8 and 10:
	Claims 3-8 and 10 are rejected at least based on their dependency from claim 1.
 
Claim Rejections - 35 USC § 103
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2006/0213617) in view of Wilson et al (US 2013/0284092), Romero et al (US 2013/0164948), and [Yin et al (US 2010/0216667 OR Strang et al (US 2003/0121886)].
Regarding claim 1:
Fink teaches a plasma etching apparatus (etch system, 40) [fig 2 & 0033] comprising: a chamber (defined by chamber walls 11/46) [fig 2 & 0033]; a gas supply (gas inlet or showerhead, 22) [fig 2 & 0030]; a plasma generator (RF energy is applied) [fig 2 & 0030]; a support pedestal (substrate support, 14) configured to support a substrate (wafer) [fig 1 & 0028]; a structure (24/65) disposed inside the chamber (defined by 11/46) and situated opposite the support pedestal (substrate support, 14) for supporting a substrate [fig 1, 2 & 0028, 0038-0039]; and an electrically conductive support (45 and/or 26 to be made of electrically conductive material) configured to be coupled to a power supply (to which an RF energy is applied) and to the structure 
	Fink does not specifically teach the surface of the electrode plate having a first surface finish; and the surface of the annular member having a second surface finish, wherein the first surface finish is greater than the second surface finish. 
Wilson teaches the surface of an electrode plate (first side 202 of 108) having a first surface finish (first surface finish) [fig 2-3 & 0023-0024, 0028]; and the surface of an annular member (second side 204 of 114) having a second surface finish (second surface finish), wherein the first surface finish is greater the second surface finish (second surface finish that is different from the first surface finish - It is noted that “greater than” is rendered obvious and encompassed by the different surface finishes of the prior art because “different” may only be (i) greater than, or (ii) less than) [fig 2-3 & 0023-0024, 0028].

	Fink modified by Wilson does not specifically disclose the surface finish being a roughness.
	Romero teaches surface finish (bottom surface 414 may be modified by surface treatment) being a roughness (be roughened or anodized) [0043-0045, 0047].
Modified Fink and Romero are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first and second surface finishes of modified Fink to be roughness, as in Romero, because such is a suitable surface finish controlling the amount of heat reflected toward the surface of the substrate [Romero – 0044, 0047].
Fink modified by Wilson and Romero does not specifically disclose a controller.
Yin teaches a controller (controller, 280) [fig 2 & 0022].
Similarly, Strang teaches a controller (control system) [fig 3 & 0031].
Modified Fink and Yin/Strang are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the 
The claim limitations “so that the surface of the electrode plate is to be etched by the process gas and sputtered by the ions of the noble gas” and “so that the surface of the annular member is to be etched by the process gas” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Finally, the claim limitations “configured to supply a process gas and a noble gas to the chamber, the process gas and the noble gas being for etching silicon-containing compounds”, “configured to generate a plasma inside the chamber”, “configured to attract ions of the noble gas inside the chamber upon receiving voltage from the power supply”, and “wherein the controller causes the gas supply to supply the process gas and the noble gas to the chamber, and causes the plasma generator to generate a plasma of the process gas and a plasma of the noble gas inside the chamber, thereby causing the ions of the noble gas contained in the plasma of the noble gas to sputter the electrode plate of the structure and causing the plasma of the process gas to etch the substrate and the structure” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 10:
	Fink teaches the electrode plate (face plate, 24) and the annular member (shield ring, 65) are made of quartz (process-compatible material, wherein quartz is disclosed as a process compatible material) [fig 2 & 0030, 0039]. 
13.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2006/0213617) in view of Wilson et al (US 2013/0284092), Romero et al (US 2013/0164948), and [Yin et al (US 2010/0216667 OR Strang et al (US 2003/0121886)] as applied to claims 1 and 10 above, and further in view of Dhindsa et al (US 6,824,627).
The limitations of claims 1 and 10 have been set forth above.
Regarding claims 3-4:
	Modified Fink teaches the surface of the electrode plate (face plate, 24) exposed to the inner space includes a first portion (inner circumferential portion of 24) and a second portion (outer circumferential portion of 24) [Fink - fig 2 & 0030, 0038], and wherein within a range of the first roughness, a roughness of the second portion is greater than a roughness of the first portion. (more than one ring may be disposed along an outer periphery of the faceplate 108 and the second side of each ring has a surface finish that is different than each other [Wilson - fig 2-3 & 0023-0024, 0028, 0030-0031], wherein the surface treatment may be roughened [Romero - 0043-0045, 0047]). It is noted that “greater than” is rendered obvious and encompassed by the 
	Modified Fink does not specifically disclose the first portion being a flat face and the second portion being a tapered face; and wherein the electrode plate is divided into a first electrode plate having the flat face exposed to the inner space and a second electrode plate having the tapered face exposed to the inner space, the second electrode plate being situated around the first electrode plate. 
	Dhindsa teaches a first portion (20) being a flat face (see fig 2A) and a second portion (21) being a tapered face (see fig 2A) [fig 2A & col 6, lines 3-14 and col 8, lines 3-23]; and wherein the electrode plate (20/21) is divided into a first electrode plate (20) having the flat face (substantially planar) exposed to the inner space and a second electrode plate (21) having the tapered face (step) exposed to the inner space, the second electrode plate being situated around the first electrode plate (21 extends at least partially around the central portion of the electrode) [fig 2A & col 3, lines 13-24, col 6, lines 3-14, and col 8, lines 3-23].
Modified Fink and Dhindsa are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the electrode plate of modified Fink to be divided into a first electrode plate and a second electrode plate having a tapered face, as in Dhindsa, to enhance the density of the plasma formed adjacent the exposed surface of the electrode [Dhindsa - col 3, lines 13-24].
14.	Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2006/0213617) in view of Wilson et al (US 2013/0284092), Romero et al (US 2013/0164948), and [Yin et al (US 2010/0216667 OR Strang et al (US 2003/0121886)] as applied to claims 1 and 10 above, and further in view of Kugo et al (US 6,007,673).
The limitations of claims 1 and 10 have been set forth above.
Regarding claims 5 and 7:
Modified Fink does not specifically disclose the first roughness is defined by an arithmetic mean roughness Ra that is greater than or equal to 4.5 micrometers and less than or equal to 8.0 micrometers; and the second roughness is defined by an arithmetic mean roughness Ra that is greater than or equal to 1.0 micrometers and less than or equal to 2.5 micrometers.
Kugo teaches a roughness is defined by an arithmetic mean roughness Ra that is greater than or equal to 4.5 micrometers and less than or equal to 8.0 micrometers (average surface roughness Ra is made to be 0.2 to 5 µm) [fig 1, 8 & col 3, lines 15-17]; and a roughness is defined by an arithmetic mean roughness Ra that is greater than or equal to 1.0 micrometers and less than or equal to 2.5 micrometers (average surface roughness Ra is made to be 0.2 to 5 µm) [fig 1, 8 & col 3, lines 15-17].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Fink and Kugo are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first roughness and second roughness of modified Fink to fall within the range disclosed by Kugo to enhance the adhesion of the products in .
15.	Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2006/0213617) in view of Wilson et al (US 2013/0284092), Romero et al (US 2013/0164948), and [Yin et al (US 2010/0216667 OR Strang et al (US 2003/0121886)] as applied to claims 1 and 10 above, and further in view of Akiyama (US 2002/0020357).
The limitations of claims 1 and 10 have been set forth above.
Regarding claims 6 and 8:
	Modified Fink does not specifically disclose the first roughness is defined by a maximum height Rz that is greater than or equal to 25.0 micrometers and less than or equal to 50.0 micrometers; and the second roughness is defined by a maximum height Rz that is greater than or equal to 10.0 micrometers and less than or equal to 15.0 micrometers.
	Akiyama teaches a roughness is defined by a maximum height Rz that is greater than or equal to 25.0 micrometers and less than or equal to 50.0 micrometers (surface roughness Rz of 5 µm to 200 µm) [0090]; and a roughness is defined by a maximum height Rz that is greater than or equal to 10.0 micrometers and less than or equal to 15.0 micrometers (surface roughness Rz of 5 µm to 200 µm) [0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
.

Response to Arguments
16.	Applicant's arguments, see Remarks, filed 02/28/2022, with respect to the rejection of claim(s) 1, 3-8, and 10 under 35 USC 103 have been fully considered but they are not persuasive. 
	Applicant argues that Wilson and Romero are not directed to an etching process and therefore do not teach that an electrode plate is etched and that is roughness affects the etching rate of a substrate.
	In response, it is noted that this is an apparatus claim. The specific process to be carried out is irrelevant. These apparatuses routinely perform various processes [Yin – fig 2 & Strang – 0031]. The fact that a bottom surface of an electrode plate is etched is entirely dependent upon the gas to be introduced and is in no way a structural limitation. 
	Moreover, the fact that none of the references teach that roughness can affect the etching rate of a substrate is irrelevant. Specifically, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Applicant argues that the added controller limitations are structural.
	In response, examiner disagrees. None of the controller limitations positively recite any steps (i.e. the introduction of a specific gas). The limitations are merely directed to the result of a step not recited. Examiner suggests reciting “a controller configured to…”.
	Applicant argues that the references fail to teach or suggest “the first roughness is greater than the second roughness”. There is no specific teaching in the cited references that provides the basis why the first roughness is greater than the second roughness.
In response, Wilson teaches a second surface finish that is different from the first surface finish - It is noted that “greater than” is rendered obvious and encompassed by the different surface finishes of the prior art because “different” may only be (i) greater than, or (ii) less than [fig 2-3 & 0023-0024, 0028]. As such, such a configuration would be obvious. “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). 
Finally, it is once again noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The combination of refences provide a clear reason why one skilled in the art would make the roughness different (which once again encompasses that which is (i) greater than, or (ii) less than).

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murayama et al (US 6,155,201) teaches a surface roughness defined by a maximum height Rz.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718